Exhibit 10.1(b)

Execution

Fieldstone Mortgage Company
Fieldstone Investment Corporation
11000 Broken Land Parkway
Suite 600
Columbia, Maryland 21044

October 31, 2006

Lehman Brothers Bank, FSB
745 Seventh Avenue
7th Floor
New York, New York 10019

Re: Amended and Restated Pricing and Fee Letter

Gentlemen:

Reference is made to that certain (i) Second Amendment to the Second Amended and
Restated Master Repurchase Agreement Governing Purchases and Sales of Mortgage
Loans, dated as of October 31, 2006 (as amended, modified or supplemented from
time to time, the “Repurchase Agreement”) between Fieldstone Mortgage Company
(“FMC”), Fieldstone Investment Corporation (“FIC”) (FIC and FMC shall be
individually and collectively referred to herein as “Seller”) and Lehman
Brothers Bank, FSB (“Buyer”) and (ii) Pricing and Fee Letter, dated as of
December 28, 2005 between Seller and Buyer (the “Original Pricing and Fee
Letter”). All capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Repurchase Agreement.

For the purposes of the Repurchase Agreement, the “Pricing Spread” means:
(a) 0.70% for each High Purchase Price Mortgage Loan that is a Dry Ink Mortgage
Loan; (b) 0.90% for each High Purchase Price Mortgage Loan that is a Wet Ink
Mortgage Loan; (c) 0.60% for each Medium Purchase Price Mortgage Loan that is a
Dry Ink Mortgage Loan; (d) 0.80% for each Medium Purchase Price Mortgage Loan
that is a Wet Ink Mortgage Loan; (e) 0.50% for each Low Purchase Price Mortgage
Loan that is a Dry Ink Mortgage Loan; and (f) 0.70% for each Low Purchase Price
Mortgage Loan that is a Wet Ink Mortgage Loan.

In order to induce Buyer to enter into the renewal to the facility described in
that certain First Amendment to the Second Amended and Restated Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans, dated as
of December 28, 2005, between Buyer and Seller and as compensation for services
rendered or to be rendered by Buyer under the Repurchase Agreement, Seller
agreed to pay Buyer a non-refundable commitment fee in the amount of
$375,000.00. Although this fee was fully earned on the date of the Original
Pricing and Fee Letter, it is payable in twelve payments of $31,250.00 (each, a
“Payment”). The first Payment was paid by Seller to Buyer on the date of the
Original Pricing and Fee Letter and the remaining eleven payments will be or
have been paid by Seller to Buyer on the first day of each month beginning with
February 1, 2006 and ending with December 1, 2006. Notwithstanding anything in
the foregoing to the contrary, in order to induce Buyer to increase the Maximum
Facility Amount described in the Repurchase Agreement, and as compensation for
services rendered or to be rendered by Buyer under the Repurchase Agreement,
Seller shall pay Buyer a non-refundable additional commitment fee in the amount
of $41,666.66. Although this additional fee is deemed to be fully earned on the
date hereof, it is payable in two payments of $20,833.33 (each, an “Additional
Payment”). The Additional Payment shall be made simultaneously with the Payment
due on each of November 1, 2006 and December 1, 2006. Accordingly, on each of
November 1, 2006 and December 1, 2006, Seller shall pay Buyer $52,083.33, which
amount consists of a Payment of $31,250.00 and an Additional Payment of
$20,833.33.

On the day following the dates March 31, 2006, June 30, 2006, September 30, 2006
and December 31, 2006 (with respect to each immediately preceding three month
period), Seller shall pay to Buyer a non-use fee (“Non-Use Fee”) equal to the
product of (x) 0.125% multiplied by (y) the fraction expressed as a percentage
the numerator of which equals the number of days in the applicable period and
the denominator of which equals 365 multiplied by (z) an amount equal to (a) the
Facility Amount minus (b) the average Repurchase Price for all Transactions on
each day during the applicable period; provided, no Non-Use Fee shall be payable
during the initial three (3) months of the term of the Facility or if the amount
determined for the preceding clause (b) during any such period exceeds 50% of
the Facility Amount.

Seller’s failure to comply with this letter shall constitute an Event of Default
under the Repurchase Agreement.

If Buyer terminates the Repurchase Agreement other than with respect to an Event
of Default, and at the time of termination no Event of Default had occurred or
was continuing, (a) Seller shall not be required to pay Buyer any of the
remaining Payments or Additional Payments and (b) with respect to any Payment or
Additional Payment already made by Seller to Buyer for which the entire calendar
month attributed to such Payment has not been completed (an “Incomplete Month”),
Buyer shall return to Seller the portion of such Payment equal to the product of
(w) the fraction the numerator of which equals $31,250.00 and the denominator of
which equals the number of days in the Incomplete Month times (x) the number of
days remaining in the Incomplete Month as of the date of termination and Buyer
shall return to Seller the portion of such Additional Payment equal to the
product of (y) the fraction the numerator of which equals $20,833.33 and the
denominator of which equals the number of days in the Incomplete Month times
(z) the number of days remaining in the Incomplete Month as of the date of
termination.

The terms of this fee letter may be modified only by a subsequent letter signed
by Buyer and Seller. This fee letter is delivered to Seller with the
understanding (and Buyer has relied on Seller’s assurances) that the terms of
this fee letter will be kept confidential and not disclosed to any third party
except those in confidential relationship to Seller, such as officers,
directors, legal counsel, investment bankers, or as required by law, without the
express prior written consent of Buyer.

THIS FEE LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

This fee letter may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this fee letter by signing any such counterpart. Any
signature delivered by a party via facsimile shall be deemed to be an original
signature hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

If you are in agreement with the foregoing, kindly sign and return to us the
enclosed copy of this fee letter.

Very truly yours,

FIELDSTONE MORTGAGE COMPANY

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


FIELDSTONE INVESTMENT CORPORATION

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


AGREED:

LEHMAN BROTHERS BANK, FSB

By: /s/ Fred C. Madonna
Name: Fred C. Madonna
Title: Authorized Signature

2